In an action, inter alia, to recover payment on an account stated, the defendant appeals from an order of the Supreme Court, Kings County (Ramirez, J.), dated November 14, 1994, which granted the plaintiffs motion for summary judgment.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
Under the circumstances of this case, the Supreme Court improperly granted the plaintiffs motion for summary judgment. In its opposition papers, the defendant submitted evidence of an oral objection to the account rendered, which is sufficient on a motion for summary judgment to rebut any inference of an implied agreement to pay the stated amount (see, Sandvoss v Dunkelberger, 112 AD2d 278, 279). Mangano, P. J., Miller, Copertino, Santucci and Hart, JJ., concur.